Matter of Daniel J. (2016 NY Slip Op 01182)





Matter of Daniel J.


2016 NY Slip Op 01182


Decided on February 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-09539
 (Docket No. E-05099-12)

[*1]In the Matter of Daniel J. (Anonymous), appellant.


Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Pamela Seider Dolgow and Janet L. Zaleon of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Richmond County (Helene D. Sacco, J.), dated September 29, 2014. The order of disposition, insofar as appealed from, adjudicated Daniel J. a juvenile delinquent. The appeal brings up for review an order of fact-finding of that court dated June 12, 2014, which, after a hearing, found that Daniel J. committed acts which, if committed by an adult, would constitute the crimes of criminal sexual act in the first degree and sexual abuse in the first degree.
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant's contention, the Family Court providently exercised its discretion in allowing the complainant, then age seven, to testify as a sworn witness. After a hearing at which the court considered the ability of the witness to understand the difference between truth and falsity, the legal and moral consequences of lying, and the importance of telling the truth at the proceeding, the court determined that the witness could do so (see Matter of Marquis M., 1 AD3d 515, 516; Matter of James B., 262 AD2d 480, 480-481; Matter of Joseph C., 185 AD2d 883; Family Ct Act § 343.1[2]; CPL 60.20).
The appellant contends that the Family Court's fact-finding determination was against the weight of the evidence. In conducting our independent review of the weight of the evidence, we accord great deference to the opportunity of the trier of fact to view the witnesses, hear the testimony, and observe demeanor (see Matter of Keir B., 115 AD3d 855, 856; Matter of Danasia Mc., 94 AD3d 1122, 1124; Matter of Hasan C., 59 AD3d 617, 617-618; cf. People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record, we are satisfied that the Family Court's fact-finding determination that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal sexual act in the first degree (Penal Law § 130.50[3]) and sexual abuse in the first degree (Penal Law § 130.65[3]) was not against the weight of the evidence (see Family Ct Act § 342.2[2]; Matter of Darnell C., 66 AD3d 771, 772; cf. People v Romero, 7 NY3d 633).
Accordingly, we affirm the order of disposition insofar as appealed from.
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court